Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Scher on 8/8/2022.
The application has been amended as follows: 
In claim 1 line 12, after wire please add ----wherein the lingual portion includes a lingual arch defined by a mandible between a left first bicuspid and a right first bicuspid of the user and wherein the lingual arch further includes a second wire braided about the helical wire----.
Cancel claims 3-4.

Terminal Disclaimer
The terminal disclaimer filed on 8/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 10639187 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-2 and 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was an oral orthotic device a bite block extending from the upper surface of one of the left portion or the right portion a distance above the plane such that the bite block is disposed on the oral orthotic device exclusively on either the left portion or the right portion; at least one spring extending from the body and configured to buffer the body from the teeth of the user; and a lingual portion coupled to the left portion of the body and to the right portion of the body, the lingual portion enclosing a helical wire; wherein the lingual portion includes a lingual arch defined by a mandible between a left first bicuspid and a right first bicuspid of the user and wherein the lingual arch further includes a second wire braided about the helical wire, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
LIPTAK et al. (2016/0184129) disclose a mandibular advancement device; however, LIPTAK et al. does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was an oral orthotic device a bite block extending from the upper surface of one of the left portion or the right portion a distance above the plane such that the bite block is disposed on the oral orthotic device exclusively on either the left portion or the right portion; at least one spring extending from the body and configured to buffer the body from the teeth of the user; and a lingual portion coupled to the left portion of the body and to the right portion of the body, the lingual portion enclosing a helical wire; wherein the lingual portion includes a lingual arch defined by a mandible between a left first bicuspid and a right first bicuspid of the user and wherein the lingual arch further includes a second wire braided about the helical wire, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Luco (2016/0015556) disclose a cuspid and first bi-cuspid bite retainer for sleep apnea; however, Luco does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was an oral orthotic device a bite block extending from the upper surface of one of the left portion or the right portion a distance above the plane such that the bite block is disposed on the oral orthotic device exclusively on either the left portion or the right portion; at least one spring extending from the body and configured to buffer the body from the teeth of the user; and a lingual portion coupled to the left portion of the body and to the right portion of the body, the lingual portion enclosing a helical wire; wherein the lingual portion includes a lingual arch defined by a mandible between a left first bicuspid and a right first bicuspid of the user and wherein the lingual arch further includes a second wire braided about the helical wire, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Nelissen (2011/0308532) disclose an apparatus for clamping on the lower and upper teeth, and activator comprising such an apparatus; however, Nelissen does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was an oral orthotic device a bite block extending from the upper surface of one of the left portion or the right portion a distance above the plane such that the bite block is disposed on the oral orthotic device exclusively on either the left portion or the right portion; at least one spring extending from the body and configured to buffer the body from the teeth of the user; and a lingual portion coupled to the left portion of the body and to the right portion of the body, the lingual portion enclosing a helical wire; wherein the lingual portion includes a lingual arch defined by a mandible between a left first bicuspid and a right first bicuspid of the user and wherein the lingual arch further includes a second wire braided about the helical wire, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Singh (2011/0269095) disclose an osteogenetic-pneumopedic appliance, system and method; however, Singh does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was an oral orthotic device a bite block extending from the upper surface of one of the left portion or the right portion a distance above the plane such that the bite block is disposed on the oral orthotic device exclusively on either the left portion or the right portion; at least one spring extending from the body and configured to buffer the body from the teeth of the user; and a lingual portion coupled to the left portion of the body and to the right portion of the body, the lingual portion enclosing a helical wire; wherein the lingual portion includes a lingual arch defined by a mandible between a left first bicuspid and a right first bicuspid of the user and wherein the lingual arch further includes a second wire braided about the helical wire, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARLA R PATEL/Primary Examiner, Art Unit 3786